        Case 7:20-cv-00860-GMB Document 1 Filed 06/17/20 Page 1 of 23                 FILED
                                                                             2020 Jun-17 PM 04:02
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        WESTERN DIVISION

DUKES CLOTHING, LLC,                       )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )     CIVIL ACTION NO.
                                           )     ________________________
THE CINCINNATI INSURANCE                   )
COMPANY,                                   )
                                           )
                                           )
      Defendant.

                                COMPLAINT

                                      I
                                   PARTIES

      1.    Plaintiff, DUKES CLOTHING, LLC, is an Alabama limited liability

corporation authorized to and doing business in the state of Alabama at all times

material to the Complaint. Hereinafter, Dukes Clothing, LLC, d/b/a Dukes will be

referred to as “Dukes.”

      2.    Defendant, THE CINCINNATI INSURANCE COMPANY, is a

foreign insurance corporation doing business in the state of Alabama at all times




                                       1
        Case 7:20-cv-00860-GMB Document 1 Filed 06/17/20 Page 2 of 23




material to the Complaint. Hereinafter, The Cincinnati Insurance Company, will be

referred to as “Cincinnati Insurance.”

                                          II

                         JURISDICTION AND VENUE

       3.    This Court has jurisdiction of this matter based upon 28 U.S.C. §

1332, in that there is complete diversity and Defendant Cincinnati Insurance is

liable to Plaintiff Dukes in an amount in excess of Seventy-Five Thousand Dollars

($75,000), exclusive of interests and costs.

       4.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a)(1) and

(c).


                           FACTUAL BACKGROUND


       5.    Plaintiff Dukes has two locations in Alabama. Dukes opened its first

location at 914 Queen City Avenue., Tuscaloosa, Alabama 35401. Dukes opened

its second location at 53 Church Street, Mountain Brook, Alabama, 35213.

       6.    Defendant Cincinnati Insurance insured Plaintiff Dukes for both of the

aforementioned locations. The policy period of the at-issue policy is September 10,

2018- September 10, 2021. The subject policy provides for Business Income

coverage for both insured locations.

                                          2
        Case 7:20-cv-00860-GMB Document 1 Filed 06/17/20 Page 3 of 23




      7.     As a result of COVID - 19, civil authority declarations from the State

of Alabama and a direct exposure of COVID – 19 from a customer, Plaintiff Dukes

was forced to close both of its insured locations.

      8.     Plaintiff Dukes made a timely claim for loss of business income

coverage against the policy of insurance issued by Defendant Cincinnati Insurance.

The claim was made on April 20, 2020.

      9.     Defendant Cincinnati Insurance denied the claim by letter on April 29,

2020. The claim was denied based on Cincinnati Insurance’s determination that:

             a.    There was no direct physical loss to the covered property.

             b.    The policy contains a “pollution exclusion” and it has been

             determined the Coronavirus is a solid irritant or thermal contaminant.



                             SARS 2003 (SARS-CoV)


      10.    Severe acute respiratory syndrome (SARS) was a viral respiratory

illness caused by a coronavirus, SARS-CoV, first reported in Asia in February

2003. Over the next few months, the illness spread to more than two dozen

countries in North America, South America, Europe, and Asia before the outbreak

was contained. By July 2003, a total of 8,098 probable SARS cases were reported


                                          3
            Case 7:20-cv-00860-GMB Document 1 Filed 06/17/20 Page 4 of 23




to the World Health Organization (WHO) from 29 countries, including only 29

specific cases from the United States. No deaths were reported in the United States,

and there have been no known cases of SARS reported since 2004. 1

         11.       Comparing SARS to COVID-19 (SARS-CoV-2), BioSpace, a

comprehensive life science industry news and information source, stated, “With

SARS, most human-to-human infections occurred in health care settings that

lacked robust infection control procedures. When infection control practices were

implemented, the outbreak ended. Since then, the only occurrences have occurred

through laboratory accidents. They have not spread throughout the community

(emphasis added to the same).” 2

         12.       In May 2003, during the SARS outbreak, the Department of

Epidemiology in the School of Public Health at the University of California Los

Angeles (UCLA), made reference to, “The leading theory for the Amoy Gardens

outbreak (Amoy Gardens was a housing estate and center of the outbreak) in Hong

Kong focused on sewage backups into apartment toilets, where the virus may have

become aerosolized,” resulting in fecal rather than community spread (emphasis


1

Centers for Disease Control and Prevention (CDC), “Severe Acute Respiratory Syndrome (SARS), 2003.
2

BioSpace (BioSpace.com) is a comprehensive life science industry news and information source, providing “opportunities and
tools to connect the innovative organizations and talented professionals who advance health and quality of life across the globe.”


                                                                4
           Case 7:20-cv-00860-GMB Document 1 Filed 06/17/20 Page 5 of 23



                            3
added to same).”                (The CDC has not confirmed any report of COVID-19

spreading from feces to a person: “This risk is low based on data from previous

outbreaks of diseases caused by related coronaviruses, such as severe acute

respiratory syndrome [SARS].”)

         13.      With respect to transmission or spreading of SARS, The New England

Journal of Medicine stated, “SARS has been transmitted primarily, but

not exclusively, in health care and hospital settings, generally five or more days

after the onset of disease and from patients who were severely ill. These

observations correlate with the finding that the peak viral load is reached around

the 10th day of illness. There has been no reported instance of transmission before

the onset of symptoms of disease. Transmission to casual and social contacts is

uncommon, but transmission has occurred occasionally after close contact with

a patient with SARS in the workplace, on an airplane, or in a taxi (emphasis added

to same).” 4


                                  CF 2006-OVBEF – ALABAMA
                                Amendatory Endorsement – Exclusion
                                  of Loss Due to Virus or Bacteria

3

Centers for Disease Control and Prevention (CDC), “Coronavirus 2019 (COVID-19) > Health Departments,” 2019.

4

New England Journal of Medicine, “The Severe Acute Respiratory Syndrome,” 2003: 349:2431-41.


                                                           5
            Case 7:20-cv-00860-GMB Document 1 Filed 06/17/20 Page 6 of 23




         14.       As to insurance claims arising from the SARS outbreak, the

conventional wisdom is that insurers lost hundreds of millions of dollars in an

onslaught of commercial property claims, including time element claims such as
                                                   5
business interruption coverage.                        Factually, the opposite seems more likely true.

For example, The Wall Street Journal reported, “SARS doesn’t seem to be having

an impact on the ‘business interruption’ piece of standard commercial insurance

policies.” Claims Journal wrote, “In the insurance industry, possible travel and

medical insurance claims generated by SARS are likely to be limited, while

business interruption risk caused by the illness is not likely to be covered by most

existing policies. Insurance claims generated by SARS, including life insurance

claims, are likely to have only a limited financial impact on insurance companies

in the region.” 6




5

At this point in time, Plaintiff does not have access to internal reviews or analytics gathered and produced by the ISO (Insurance
Services Office) that may indicate or tend to indicate loss metrics on a widespread basis. While there may have been a notable
impact on event cancellation and travel insurance, no such impact on commercial property or general liability insurance is
evidenced from any source available to the general public.

One linkage to potential commercial property coverage was made in a white paper released by brokers Aon 2003. It contended
that SARS-like epidemics could theoretically be insured under an “environmental impairment policy” as the viral agent would
qualify as “an irritant or contaminant” under a typical pollution definition.

6

Claims Journal, “S&P’s Says SARS Could Damage Health of Emerging Asian Companies,” April 2003. The Wall Street Journal,
“Insurers Exclude SARS Coverage in Policies for Event Cancellation,” April 2003.

                                                                6
           Case 7:20-cv-00860-GMB Document 1 Filed 06/17/20 Page 7 of 23




         15.       Nonetheless, in 2006, the ISO (Insurance Services Office) drafted a

new endorsement to address the exclusion of insured loss due to virus or bacteria

(as discussed more fully in paragraphs below, the ISO provides policy forms to

insurance companies and is universally accepted as the industry’s drafter). As

background to the proposed endorsement, ISO stated, “Commercial Property

policies currently contain a pollution exclusion that encompasses contamination

(in fact, uses the term contaminant in addition to other terminology). Although the

pollution exclusion addresses contamination broadly, viral and bacterial

contamination are specific types that appear to warrant particular attention at this

point in time (emphasis added to same).”

         16.      At the “point in time” referenced by the ISO, the only disease

outbreak widely alerted by the WHO was H5N1 Avian influenza. Multiple cases

and deaths were reported in other countries, but there were no reported cases in the

United States. The WHO observed, “Almost all cases of H5N1 infection in people

have been associated with close contact with infected live or dead birds, or H5N1

contaminated environments. The virus does not infect humans easily, and spread
                                                                                                               7
from person to person appears to be unusual (emphasis added to same).”


7

The WHO declared a pandemic related to the H1N1 Influenza A, commonly known as “swine flu” in 2009. In early October of
that year, the CDC announced that swine flu was widespread across the country. Scientists developed a vaccine to protect

                                                           7
            Case 7:20-cv-00860-GMB Document 1 Filed 06/17/20 Page 8 of 23




         17.       The ISO is not an insurance company. Its website states, “ISO

provides advisory services and information to many insurance companies. On your

[the insured’s or customer’s] insurance policies, you may see notices showing ISO

as the copyright owner. That's because ISO develops and publishes policy

language that many insurance companies use as the basis for their products. But

your policy is a contract between you and your company. ISO is not a party to that

contract.”

         18.       Consequently, although ISO drafts and files forms for approval with

the Alabama Department of Insurance (ADOI) as it does with regulators across the

country, each insurance company delivering a policy contract in Alabama, or

submitting a coverage restriction within the policy, must file the same with ADOI.

“All rates and form filings for the commercial lines of property and casualty

insurance . . . shall be according to the File and Use System.” 8

         19.       ISO amendatory endorsement CF 2006-OVBEF was received by the

ADOI on July 6, 2006. Its “disposition” on July 18, 2006, was described as “filed,”

with an effective date of January 1, 2007. In agreement with both the filing form

and the National Association of Insurance Commissioners (NAIC) “Product Filing

humans from H1N1 after the 2009 outbreak. Since then, protection against H1N1 has become part of the regular seasonal flu
shot.

8

Rates and Forms Filing Requirements for Property and Casualty Insurance, Chapter 482-1-123 (2001), et seq.

                                                             8
       Case 7:20-cv-00860-GMB Document 1 Filed 06/17/20 Page 9 of 23




Review Handbook,” ISO identified a need for the endorsement but did not develop

underwriting rules to guide an insurer in deciding whom to accept as a

policyholder and whether other coverage limitations were required.

      20.   ISO penned the following “Introduction” to the amendment:

                  “The current pollution exclusion in property
                  policies encompasses contamination (in
                  fact, uses the term contaminant in addition
                  to other terminology) [emphasis added to
                  same]. Although the pollution exclusion
                  addresses contamination broadly, viral and
                  bacterial contamination are specific types
                  that appear to warrant particular attention at
                  this point in time.

                  “An example of bacterial contamination of
                  a product is the growth of listeria bacteria in
                  milk. In this example, bacteria develop and
                  multiply due in part to inherent qualities in
                  the property itself. Some other examples of
                  viral and bacterial contaminants are
                  rotavirus, SARS, influenza (such as avian
                  flu), legionella and anthrax. The universe of
                  disease-causing organisms is always in
                  evolution (emphasis added to same).

                  “Disease-causing agents may render a
                  product impure (change its quality or
                  substance), or enable the spread of disease
                  by their presence on interior building
                  surfaces or the surfaces of personal property.
                                        9
           Case 7:20-cv-00860-GMB Document 1 Filed 06/17/20 Page 10 of 23




                             When disease-causing viral or bacterial
                             contamination occurs, potential claims
                             involve the cost of replacement of property
                             (for example, the milk), cost of
                             decontamination (for example, interior
                             building surfaces), and business interruption
                             (time element) losses (emphasis added to
                             same).” 9

         21.       The following “Current Concerns” were expressed by the ISO:

                             “Although building and personal property
                             could arguably become contaminated
                             (often temporarily) by such viruses and
                             bacteria, the nature of the property itself
                             would have a bearing on whether there is
                             actual property damage. An allegation of
                             property damage may be a point of
                             disagreement in a particular case. In
                             addition, pollution exclusions are at times
                             narrowly applied by certain courts. In recent
                             years, ISO has filed exclusions to address
                             specific      exposures      relating      to
                             contaminating or harmful substances.
                             Examples are the mold exclusion in property
                             and liability policies and the liability
                             exclusion addressing silica dust. Such
                             exclusions enable elaboration of the specific

9

Common definitions: “contamination” is the action or state of making or being made impure by polluting or poisoning;
“contaminant” is something that contaminates a substance such as water or food; “viral or bacterial contamination “ is “biological
contamination” which, in turn, is bacterial, fungal, or viral; and a “substance” is a particular kind of matter with uniform
properties.



                                                               10
           Case 7:20-cv-00860-GMB Document 1 Filed 06/17/20 Page 11 of 23




                              exposure and thereby can reduce the
                              likelihood of claim disputes and litigation
                              (emphasis added to same).

                              “While property policies have not been a
                              source of recovery for losses involving
                              contamination by disease-causing agents,
                              the specter of pandemic or hitherto
                              unorthodox transmission of infectious
                              material raises the concern that insurers
                              employing such policies may face claims in
                              which there are efforts to expand coverage
                              and to create sources of recovery for such
                              losses, contrary to policy intent (emphasis
                              added to same).” 10

                                           COVID-19 (SARS-CoV-2)

          22.       COVID-19 was first detected in Wuhan City, Hubei Province, China.

Although the first infections were linked to a live animal market, it continued

spreading from person to person contact. The agent that causes COVID-19 spreads

easily and sustainably in the community (community spread), a term was first

used in 1945. Merriam-Webster Dictionary defines the term as “the spread of a

10

In its filing review handbook, NAIC describes the analysis phase of drafting an insurance product thusly: “This phase involves
identification of risk faced by individuals, families and businesses. Once risks have been identified, appropriate treatment of the
risk is needed. Treatment of risk may be accomplished in a number of ways, such as through risk financing transfers (e.g.,
insurance) and non-insurance risk financing transfers (e.g., hold harmless agreements). However, this text will focus on the
development of insurance products to meet the nation’s financial risk transfer needs. The product development staff must assess
whether its prototype is an appropriate risk transfer device and figure out whether the product being contemplated is marketable.
Analysis may also involve modeling.” ISO did not draft such an analysis in the CF 2006-OVBEF submission.



                                                               11
           Case 7:20-cv-00860-GMB Document 1 Filed 06/17/20 Page 12 of 23




contagious disease to individuals in a particular geographic location who have no

known contact with other infected individuals or who have not recently traveled to

an area where the disease has any documented cases.”

         23.       While researchers have been trying to determine whether the COVID-

19 agent can travel through the air, it is undisputed that evidence pointing to

airborne transmission — in which the disease spreads in the much smaller particles

from exhaled air, known as aerosols — is occurring, and precautions (social

distancing) have been recommended to reduce the risk of infection. 11

         24.       Social distancing, also known as physical distancing, is a set of non-

pharmaceutical interventions or measures taken to prevent the spread of

a contagious disease by maintaining a physical distance between individuals and

among people and reducing the number of times people come into close contact

with each other. In this respect, social distancing typically involves keeping a

certain distance from others and avoiding gathering together in large groups. To

practice social or physical distancing, the CDC recommends an individual “Stay at



11

See, generally, coronavirus.gov and the Centers for Disease Control and Prevention (CDC). Research supported by the
Intramural Research Program of the National Institute of Allergy and Infectious Diseases, National Institutes of Health, published
in the New England Journal of Medicine on March 17, 2020, affirmatively indicates that aerosol and fomite (materials that are
likely to carry infection such as clothes and furniture, for example) transmission of COVID-19 is credible, since the virus can
remain viable and infectious in aerosols for hours and on surfaces up to days. (Sourced from the New England Journal of
Medicine on date indicated.)


                                                               12
           Case 7:20-cv-00860-GMB Document 1 Filed 06/17/20 Page 13 of 23




least 6 feet (about 2 arms’ length) from other people,” “Do not gather in groups,”

and “Stay out of crowded places and avoid mass gatherings.” 12

          25.       By reducing the probability that a given uninfected person will come

into physical contact with an infected person, the disease transmission can be

suppressed, resulting in fewer deaths. The measures are used in combination with

good respiratory hygiene and hand washing by a population. To slow down the

spread of infectious diseases and avoid overburdening healthcare systems, social

distancing measures include the closing of schools, workplaces, and the

cancellation of large gatherings. It is undisputed that governments across the globe

imposed strict limitations and lockdowns on businesses and all forms of societal

functions and interactions deemed non-essential. 13


                             Insurance Industry Response to COVID-19

          26.       The insurance industry has broadly and uniformly taken one of two

positions in response to property damage, civil authority, and time element


12

Answering the question, “Why practice social distancing,” the CDC stated, “COVID-19 spreads mainly among people who are in
close contact (within about 6 feet) for a prolonged period. Spread happens when an infected person coughs, sneezes, or talks, and
droplets from their mouth or nose are launched into the air and land in the mouths or noses of people nearby. The droplets can
also be inhaled into the lungs.”
13

Social-distancing measures actually date back to at least the fifth century BC. The Bible contains one of the earliest known
references to the practice in the Book of Leviticus 13:46: "And the leper in whom the plague is . . . he shall dwell alone; [outside]
the camp shall his habitation be."


                                                                13
        Case 7:20-cv-00860-GMB Document 1 Filed 06/17/20 Page 14 of 23




(business interruption) claims under commercial property policies: (a) the

comprehensive denial of claims based upon the predetermined conclusion that

COVID-19 is not and cannot be the cause, concurrent or otherwise, of any category

of property damage; and (b) even if the conclusion is that that COVID-19 does and

can cause property damage, the resulting loss is excluded from coverage by virtue

of the ISO exclusion either written into policy language by an individual company

or adopted in its entirety.

      27.    It is not a manipulation of the plain wording of the ISO’s amendment

to concede, and even agree, that viral contamination is property damage and that

CF 2006-OVBEF considered no other alternative and used no other descriptive

language. The amendment does use the word “arguably” in an attempt to qualify

what appears otherwise to be a definitive conclusion with respect to the issue. But

common and widely accepted rules of construction mandate that ambiguity in any

insurance policy be resolved in favor of the insured. The same rule applies equally

to the word “arguably” which by its own definition describes something that can be

asserted or shown to be a certain way. In other words, ambiguity. In the case of a

tie – even an arguable tie – between insured and insurer on a coverage decision, the

tie goes to the insured.




                                        14
           Case 7:20-cv-00860-GMB Document 1 Filed 06/17/20 Page 15 of 23




         28.       At the time CF 2006-OVBEF was drafted in 2006, it made illustrative

reference to the following: rotavirus, SARS, influenza (citing avian flu in

particular), legionella, and anthrax (see paragraph 14 herein). Of these references,

all are spread through physical contamination.14                                     In consequence, ISO itself

demonstrates that CF 2006-OVBEF is directed to the exclusion of physical

property damage caused by physical contamination of the same.

         29.       CF 2006-OVBEF is clearly the result and culmination of the insurance

industry’s intention to rid itself of any coverage liability for physical

contamination causing damage to property. Hence, insurers, including the

defendant insurer in this Complaint, recognized that if real property is

contaminated, or a threat of physical contamination exists, and the same is

quarantined or otherwise rendered in accessible either voluntarily or by

government order, coverage liability would exist in a wide range of commercial

property policies for losses including business interruption, the cost of remediation,

and other benefits owed to the insured.


14

Rotaviruses, the most common cause of diarrheal disease, are transmitted by the fecal-oral route, via contact with contaminated
hands, surfaces, and objects. SARS, as we have noted, is transmittable by contact with contaminated feces (see paragraphs six
and seven herein). Avian influenza is spread by and through contaminated environments (see paragraph 10 herein). Anthrax is
caused by spore-forming bacterium mainly affecting animals. And legionella is a naturally occurring bacterium found in
freshwater environments that can become a health concern when it grows and spreads in building water systems. (Remediation of
a legionella outbreak usually results in a building closure, causing substantial business interruption. A 2009 outbreak at Miami’s
EPIC Hotel, for instance, reportedly caused daily income losses of about $200,000.00.)


                                                               15
           Case 7:20-cv-00860-GMB Document 1 Filed 06/17/20 Page 16 of 23




         30.       Therefore, any assertion that COVID-19 is not and cannot be a

causative agent of property damage is patently wrong (not to mention disingenuous

and duplicitous). Any policy form addressing a bacterial or viral exclusion,

including but not limited to the CF 2006-OVBEF amendment, by its own wording

must concede that a viral agent can cause property damage demonstrated by the

repetitive usage of and reference to the word contamination. The ISO, in its

introduction to CF 2006-OVBEF and expression of current concerns, fully

accepted that a virus can cause physical contamination of building and personal

property.

         31.       This, however, has not stopped the insurance industry, when faced

with a commercial property policy that does not include language concerning a

viral exclusion (including but not limited to CF 2006-OVBEF), from collectively

and loudly denying the very thing that it conceded in 2006: that bacterial or viral

contamination is property damage, because as contaminants they render a

physical object unusable until remediation or replacement. 15

“All-Risks” Insurance




15

The dizzying height of the industry’s hypocrisy can be measured in its interpretations of policy forms. For example, Owners
Insurance has denied in other cases that COVID-19 is a causative agent of property damage; in this case, it accepts that it is
within the definition of covered loss, but coverage is rejected by application of the virus exclusion.

                                                             16
          Case 7:20-cv-00860-GMB Document 1 Filed 06/17/20 Page 17 of 23




         32.      The contract of insurance at issue is referred to as an “All-Risks”

policy. When a property insurance policy, including that between Plaintiff Dukes

and Defendant Cincinnati Insurance, is written on an all-risk basis (with or without

the word “all”), the insured only has the burden to show (a) the existence of the

policy and (b) a loss to covered property. The insured is not required to establish

the cause of loss. The burden of proof as to causation shifts to the insurer, even

though the policy may not say so.

         33.      An insurer cannot simply rely on one or more exclusions as the basis

for denying an “all-risks” property loss. The insurer must show that the loss was

proximately caused by the excluded peril:

                            “This places an especially heavy burden on
                            the insurer because the contract of adhesion
                            doctrine suggests that exclusions in the
                            policy usually will be given the
                            interpretation most favorable to the insured.
                            To sustain the burden of proof, it is not
                            enough for the insurer merely to offer one
                            reasonable interpretation under which the
                            loss is excluded.” 16




16

Insurance Contract Analysis, “External Factors Affecting Insurance Policy Analysis,” “Burden of Proof,” Eric A. Wiening and
Donald S. Malecki, (1992)

                                                           17
       Case 7:20-cv-00860-GMB Document 1 Filed 06/17/20 Page 18 of 23




                                      COUNT I

                           (BREACH OF CONTRACT)

      34.    Plaintiff Dukes incorporates all of the preceding paragraphs as if

specifically outlined herein.

      35.    Insurance policy ECP 040 34 96 is a legal contract between Plaintiff

Dukes and Defendant Cincinnati Insurance.

      36.    The policy provides coverage for business interruption at both Dukes’

locations in Alabama (Tuscaloosa and Mountain Brook).

      37.    The policy is an “All-Risk” policy.

      38.    The policy does not contain a virus or bacteria exclusion, even though

Defendant Cincinnati Insurance does have virus and bacteria exclusions in other

policies.   Moreover, “thermal contamination” as an exclusion is in no way

applicable, definitionally or otherwise, to the facts of the claim or the risk of direct

physical contamination.

      39.    Plaintiff Dukes provided timely notice of the business interruption

claim to Defendant Cincinnati Insurance.

      40.    Plaintiff Dukes established the business interruption loss at both

insured locations was the result of COVID-19, civil authority orders and a

customer COVID-19 exposure.

                                          18
       Case 7:20-cv-00860-GMB Document 1 Filed 06/17/20 Page 19 of 23




      41.    Defendant Cincinnati Insurance breached the contract by denying

Plaintiff Dukes’ business interruption claim.

      42.    As a direct and proximate result of this breach, Plaintiff Dukes has

been injured.

      WHEREFORE THESE PREMISES CONSIDERED, Plaintiff Dukes

demands judgment against Defendant Cincinnati Insurance for all available

damages in an amount to be determined by a jury.

                                    COUNT II

                                  (BAD FAITH)

      43.    Plaintiff Dukes incorporates all of the preceding paragraphs as if

specifically outlined herein.

      44.    Defendant Cincinnati Insurance denied Plaintiff Dukes’ insurance

claim in bad faith.

      45.    Defendant Cincinnati Insurance denied the business interruption claim

in bad faith by deciding to deny such a claim before Plaintiff Dukes ever submitted

it, by attempting to create its own debatable reason for denying the claim (relying

on a property damage requirement that is inherently met with COVID-19 and by

trying to create a virus or bacteria exclusion when one is not contained in the

policy), by shifting the burden of an “All-Risk” claim to Plaintiff Dukes, by not

                                         19
       Case 7:20-cv-00860-GMB Document 1 Filed 06/17/20 Page 20 of 23




marshaling all the necessary facts concerning the claim, and by not subjecting the

claim decision to a cognitive review.

      46.    As a direct and proximate result of this bad faith, Plaintiff Dukes has

been injured.

      WHEREFORE THESE PREMISES CONSIDERED, Plaintiff Dukes

demands judgment against Defendant Cincinnati Insurance for all available

damages in an amount to be determined by a jury.

                                    COUNT III
                             INSTITUTIONAL BAD FAITH

      47.    Plaintiff Dukes incorporates all of the preceding paragraphs as if

specifically outlined herein.

      48.    Defendant denied Plaintiff’s claim for insurance coverage.

      49.    Based upon its conduct in this case, Defendant adopted a general

business practice to deny insurance claims arising from the COVID-19 pandemic

and is employing strategies to deprive policyholders, including but not limited to

the Plaintiff, the benefits of their insurance contracts.

      50.    Based upon its conduct in this case, Defendant has intentionally

disregarded its own programs or procedures for handling claims, and its handling




                                           20
       Case 7:20-cv-00860-GMB Document 1 Filed 06/17/20 Page 21 of 23




of the Plaintiff’s insurance claim is in conformity with a deliberate business

practice to deny claims arising from the COVID-19 pandemic.

      51.    Based upon its conduct in this case, Defendant has committed a series

of wrongful separate and discrete acts, orally and in writing, illustrating its new

business practice to deny claims arising from the COVID-19 pandemic without

regard for accepted industry standards for claim investigation.

      52.    Based upon its conduct in this case, Defendant has directed its claim

adjusters both in Alabama and nationwide, to deny claims arising from the

COVID-19 pandemic without regard for accepted industry standards for claim

investigations and in a manner inconsistent with ethical responsibilities to their

insureds.

      53.    Based upon its conduct in this case, Defendant has acted in bad faith

on an institutional level thereby creating a causal connection between its conduct

and Plaintiff’s damages and the damages of hundreds of insureds in a position

same or similar to the Plaintiff in this case.

      WHEREFORE THESE PREMISES CONSIDERED, Plaintiff Dukes

demands judgment against Defendant Cincinnati Insurance for all available

damages in an amount to be determined by a jury.




                                           21
         Case 7:20-cv-00860-GMB Document 1 Filed 06/17/20 Page 22 of 23




                                 COUNT IV
                          NEGLIGENCE/WANTONNESS

         54.   Plaintiff Dukes incorporates all of the preceding paragraphs as if

specifically outlined herein.

         55.   Defendant denied Plaintiff’s claim for insurance coverage.

         56.   Defendant had a duty to properly and reasonably investigate and

adjust

Plaintiff’s insurance claim.

         57.   Defendant negligently failed to investigate or adjust Plaintiff’s

insurance

claim.

         58.   Defendant intentionally failed to investigate or adjust Plaintiff’s

insurance

claim.

         59.   As a direct and proximate result of Defendant’s negligence and

wantonness, Plaintiff has been damaged.




                                          22
       Case 7:20-cv-00860-GMB Document 1 Filed 06/17/20 Page 23 of 23




      WHEREFORE THESE PREMISES CONSIDERED, Plaintiff Dukes

demands judgment against Defendant Cincinnati Insurance for all available

damages in an amount to be determined by a jury.

                PLAINTIFF DEMANDS A TRIAL BY JURY


                                     Respectfully submitted,

                                     /s/ R. Matt Glover (asb-7828-a43g)
                                     R. Matt Glover
                                     Prince Glover Hayes
                                     1 Cypress Point
                                     701 Rice Mine Road North
                                     Tuscaloosa, Alabama 35406
                                     Phone: (205) 345-1234
                                     Fax: (205) 752-6313
                                     Email: mglover@princelaw.net

                                     /s/ Ted Colquett (asb-4624-t58p)
                                     Ted Colquett
                                     COLQUETT LAW, LLC
                                     Post Office Box 59834
                                     2917 Central Avenue, Suite 305
                                     Birmingham, Alabama 35259-0834
                                     Phone: (205) 245-4370
                                     Email: ted@colquettlaw.com

     DEFENDANT TO BE SERVED VIA CERTIFIED MAIL, RETURN
                    RECEIPT REQUESTED


Cincinnati Insurance Company
c/o Scott Tyra
2001 Park Place North Ste. 200
Birmingham, Alabama 35203
                                       23
